DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–18 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 08 June 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2, 10, 13, and 15–17 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hood (US 2018/0351182 A1).
Regarding claim 1, Hood discloses a cell-monitoring connector (40) and a fuel cell (1) having a structure for detachably mounting the cell-monitoring connector (40, [0050]) thereon, the fuel cell comprising:
a plurality of separators (10) arranged to be spaced apart from each other in a first direction (FIG. 2, [0037]),
each of the plurality of separators (10) including a receiving recess (20) arranged in one side thereof (FIG. 2, [0021]); and
a plurality of gaskets (15) respectively disposed on the plurality of separators (10) and located around the receiving recess (20, [0039]),
wherein the cell-monitoring connector (40) comprises a housing (42), and a plurality of connection terminals (41) inserted into the housing (42, [0051]);
at least a portion of the housing (41) being received in a receiving space defined by the receiving recess (20) of each of the plurality of separators (10, [0052]); and
the plurality of connection terminals (41) being connected to the plurality of separators (10), respectively (FIG. 4, [0052]), and
wherein the housing (42) comprises a body (44) inserted into the receiving space in a second direction that intersects the first direction, and a lever portion (43) comprising a latching protrusion (43a) configured to be movable when pressed in a third direction that intersects the first direction and the second direction (FIG. 3, [0052]);
at least a portion of the body (44) being received in the receiving space (FIG. 2, [0052]); and
the latching protrusion (43a) being latched to or separated from a corresponding gasket (15) among the plurality of gaskets (15, [0052]).
Regarding claim 2, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the lever portion (43) comprises a plurality of lever portions (43) respectively connected to opposite sides of the body (44, [0051]).
Regarding claim 3, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the receiving recess (20) has a shape that is recessed inwards from an outer edge of each of the plurality of separators (10, [0042]).
Regarding claim 4
a first side (23a) and a second side (23b), facing each other in the third direction (FIG. 2, [0041]); and
a third side (24a) arranged between the first side (23a) and the second side (23b, [0041]),
the third side (24a) facing the cell-monitoring connector (40, [0041), and
wherein the plurality of separators (10), each including the receiving recess (20) having the first side (23a), the second side (23b), and the third side (24a), are disposed to overlap each other in the first direction (FIG. 3, [0045]).
Regarding claim 5, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the plurality of gaskets (15) comprise a first gasket (22a) and a second gasket (22b, [0041]),
wherein the first and second gaskets (22a, 22b) are disposed to face each other in the third direction with respect to the receiving recess (20, [0041]).
Regarding claim 6, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein each of the first and second gaskets (22a, 22b) has a hook shape (30, [0044]), and
the hook shape (30) of the first gasket (22a) and the hook shape (30) of the second gasket (22b) are symmetrical to each other in the third direction with respect to the receiving recess (20, [0044]).
Regarding claim 7
wherein each of the first and second gaskets (22a, 22b) comprises a first end facing the receiving recess (20) in the third direction and a second end facing an outer edge of a respective separator in the second direction (FIG. 2, [0044]),
wherein the first end is spaced apart from a respective one of the first and second sides of the receiving recess (20, FIG. 2), and
wherein the second end is spaced apart from the outer edge (FIG. 2, [0044]).
Regarding claim 8, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein each of the plurality of gaskets (15) includes a shift-preventing part (18) disposed on the respective separator (10) and located near the third side (24a) of the receiving recess (20).
Regarding claim 9, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell, wherein each of the plurality of separators (10) comprises:
a first region in which the first gasket (22a) is disposed (FIG. 2, [0041]),
the first region being contiguous with the first side (23a) of the receiving recess (20, [0041]);
a second region in which the second gasket (22b) is disposed (FIG. 2, [0041]),
the second region being contiguous with the second side (23b) of the receiving recess (20, [0041]); and
a third region in which the shift-preventing part (18) is disposed (FIG. 2, [0041]),
the third region being contiguous with the third side of the receiving recess (20) and surrounding the receiving recess (20) together with the first region and the second region (FIG. 2, [0041]).
Regarding claim 10, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the body (44) of the housing (420 comprises a shift-preventing groove (45) to allow the shift-preventing part (18) to be inserted into the shift-preventing groove (45) in the second direction (FIG. 3, [0052]).
Regarding claim 11, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the plurality of gaskets (15) comprise a third gasket (18) including the shift-preventing part (18) disposed in the third region of each of the plurality of separators (10, [0041]),
the third gasket (18) having a straight line shape in the second direction and having a protrusion shape that protrudes in the first direction (FIG. 2, [0041]).
Regarding claim 12, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the third gasket (18) comprises a third end facing the third side of the receiving recess (20, [0041]), and
wherein the third end of the third gasket (18) is spaced apart from the receiving recess (20, FIG. 2).
Regarding claim 13
a first end portion configured to receive pressure (FIG. 3, [0052]),
the first end portion being spaced apart from an upper side of the body (44)  in the third direction (FIG. 3, [0052]);
a second end portion connected to a lower side of the body (44, FIG. 3); and
a wing portion disposed between the first end portion and the second end portion (FIG. 3, [0052]),
the wing portion having a bent shape (FIG. 3, [0052]),
wherein the latching protrusion (43) is disposed on an outer side of the wing portion of the lever portion (43, FIG. 2), and
wherein the first end portion and the latching protrusion (43) are configured to be movable in the third direction when pressed, with the second end portion as a support axis (FIG. 3, [0052]).
Regarding claim 14, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the latching protrusion (43) comprises a plurality of latching protrusions (43) spaced apart from each other at a regular interval in the first direction (FIG. 3, [0052]), and
wherein each of the plurality of separators (10) is arranged into a respective one of first slits defined between the plurality of latching protrusions (43) spaced apart from each other in the first direction (FIG. 4, [0052]).
Regarding claim 15, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the lever portions (43) include an insulating material (FIG. 3, [0054]).
claim 16, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the latching protrusions (43) have a same thickness as each other in the first direction (FIG. 3, [0052]), and
wherein the first slits have a same width as each other in the first direction (FIG. 3, [0052]).
Regarding claim 17, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the cell-monitoring connector (40) further comprises a terminal position assurance (44) detachably coupled to the housing (42),
the terminal position assurance (44) being configured such that the plurality of connection terminals (41) are coupled into the housing (42) in a press-fit manner (FIG. 3, [0052]).
Regarding claim 18, Hood discloses all claim limitations set forth above and further discloses a cell-monitoring connector and a fuel cell:
wherein the plurality of gaskets (15) are spaced apart from the receiving recess (20, FIG. 2).

Response to Arguments
Applicant's arguments filed 08 June 2021 have been fully considered but they are not persuasive.
Applicants argue the lug portion 43 and the trailing shoulder 43a appear to displace the barb 30 of the housing 21 of the alleged separator 10 during engagement of the connector In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim." Hood discloses the electrically conductive blade 41, which the lug portion 43 is a component, is composed of a spring metal and/or a leaf spring (e.g., [0052]). A spring metal and/or leaf spring are capable of being compressed and/or moved. Claim 1 recites inter alia "a lever portion comprising a latching portion configured to be movable when pressed in a third direction that intersects the first direction and the second direction." Therefore, the lug portion of Hood is capable of being moved when pressed in a third direction that intersects the first direction and the second direction.
Applicants argue the alleged latching protrusion 43a is not movable when pressed (P13/¶1). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 41, which the lug portion 43 is a component, is composed of a spring metal and/or a leaf spring (e.g., [0052]). A spring metal and/or leaf spring are capable of being compressed and/or moved. Therefore, the lug portion of Hood is capable of being moved when pressed.
Applicants argue the alleged gaskets 15 are not spaced apart from the alleged receiving recess 20, but rather adjoin the receiving recess 20 (P14/¶1). Claim 18 recites the limitation "wherein the plurality of gaskets are spaced apart from the receiving recess." Claim 1 recites the limitations "each of the plurality of separators including a receiving recess arranged in one side thereof; and a plurality of gaskets disposed on the plurality of separators and located around the receiving recess." Each separator includes a receiving recess. Claim 18 does not indicate which receiving recess of the plurality of receiving recess the plurality gas gaskets are spaced apart. As shown in FIG. 4, the plurality of gaskets are spaced apart from the receiving recess of the adjacent separator as well as the receiving recess of the separator on which the gaskets are placed. Hood discloses the gaskets are spaced apart from the receiving recess of the adjacent separator (e.g., FIG. 2). Therefore, the gaskets 15 are spaced apart from the alleged receiving recess 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nara (JP 2014-175169 A) discloses a cell-monitoring connector (7) and a fuel cell (2) having a structure for detachably mounting the cell-monitoring connector (7, [0010]) thereon.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725